Opinion issued December 19, 2002







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-01144-CV
____________

IN RE RALPH O. DOUGLAS, Relator



Original Proceeding on Petition for Writ of Mandamus



O P I N I O N
	Relator, Ralph O. Douglas, has filed a petition for writ of mandamus
complaining of the trial court's (1) alleged failure to rule on a bill of review he filed in
cause number 2000-42726.  However, relator has not paid his filing fee in this
original proceeding, and he did not file, with or before his petition, an affidavit of
indigence containing the information required by Tex. R. App. P. 20.1.
	Relator has also failed to provide an appendix containing a certified or sworn
copy of any document showing the matter complained of, and has failed to provide
any record containing a certified or sworn copy of every document that is material to
relator's claim for relief and filed in the underlying proceeding.  See Tex. R. App. P.
52.3(j)(1)(A), 52.7(a)(1).
	In a mandamus proceeding, it is the relator's burden to demonstrate that the
trial court 1) had a legal duty to perform a non-discretionary act, 2) was asked to
perform the act, and 3) failed or refused to do so.   In re Chavez, 62 S.W.3d 225, 228
(Tex. App.--Amarillo 2001, orig. proceeding).  Relator has provided no evidence to
this Court that he filed a bill of review which has not been acted upon, or any
evidence that he has ever requested the trial court to rule or hold a hearing on his bill
of review. (2)  With the state of the record provided, we are unable to conclude relator
met the standards to be entitled to relief by writ of mandamus.  See Johnson v. Sandel,
895 S.W.2d 490, 491 (Tex. App.--Houston [1st Dist.] 1996, orig. proceeding).
	We deny the petition for writ of mandamus.
PER CURIAM
Panel consists of Justices Hedges, Keyes, and Evans. (3)
Do not publish.  Tex. R. App. P. 47.
1.    The Honorable Linda Motheral, judge of the 257th District Court of Harris County. 
The underlying lawsuit is trial court cause number 2000-42726, styled In the Matter of the
Marriage of Elise S. Douglas and Ralph O. Douglas.
2.    In his petition, relator also claims that he filed a petition for writ of mandamus with
this Court on November 19, 2001, to which we did not respond.  However, this Court has no
record of the filing any such petition for writ of mandamus.
3.    The Honorable Frank G. Evans, retired Chief Justice, Court of Appeals, First
District of Texas at Houston, participating by assignment.